.




    HonWable Robert S. Calvert         Opinion   lo.   c-546
    Comptroller of Public Accounta
    Au&in, Texas                       Re: Whether funds appropriated
                                           to the Texas State Board
                                           of Registrationfor Pro-
                                           Peeslonal Engineers for
                                           operation and,maintenance
                                           of ~suchdepartment can be
                                           expended for the purchase
                                           of picture frames and
                                           lettering of Board laem-
    pear Mr. Calvert:                      hers’ pictures.
              You have requeeted an opinion from this office upon
    the   question
                 of whether funda appropriatedto the Texas State
    Board of Registrationfor ProfessionalEngineers for the opera-
    tion and maintenance of such Board may be expended for the pur-
    chase of picture framea and lettering of Board members’ pictures.
              In connectionwith the foregoing you have referred to
    the holding in Attorney Qeneral’B Opinion No. O-a350 (1942)
    which dealt with the question of whether the State Board of
    ArchitecturalRxaminere could expend funds appropriatedto that
    Board for its operation for photographsof the membership of
    such Board, In Attorney General’8 Opinion Ro. O-4350 (1942), It
    was heldr
                “Expense8for mattera which contribute
           in no degree rhataoever to the administration
           of such laws are not authorized to be paid
           from the ~appropriatlons made for the support
           and maintenance of euch agency. We think it
           obvioue that photographingthe pereonnel of
           the State Board of ArchitecturalExaminers
           contrlbuteein no degree whatsoever   to the
           enforceglent of the lawa intrusted to that
           Board for administration. You are therefore
           advised that the account for this purpose
           may not be paid,from the appropriationsmad~e
           to the Board of ArchitecturalExaminers.’


                                  -2624-
Hon. Robert S. Calvert, page 2 (C-546)


         Section   2 of Article     3271a,   Vernon's Civil Statutes,
provides In part that:
         *A State Board of Registrationfor Pro-
    fessionalEngineers is hereby created rhose
    duty it shall be to administer the provisions
    of this Act. . . ."
          Section 9 of Article 3271a, Vernon's Civil Statutes,
provides In part that:
          "    .The Board shall employ such clerical
     or oth&‘a@eistants as are necessary for the
     proper performanceof its work> and ma make
     expendituresof this fund for anmlch
     ‘inthe opinion of the Board ia reasonably neees-
     sary for the proper performance of Its duties
    under this Ac.t   . . .   (Rmphaslsadded).
          House Bill 12, Acts 59th Legielature,1965, the Oen-
era1 AppropriationAct, at page 111-62, in the departmentalap-
propriationto the Texas State Board of Registrationfor Pro-
fessional Engineers, provides In line item 7 an appropriation
for:
          "Consumable supplies and materials,
     current and recurring operattng expense
     (exclud$ngtravel expense and capital
     outlay. (Rmphasleadded1.
          The Texas State Board of Registration for Professional
Engineers is given the reaponaibilityof adminizvtering the pro-
visions of Article 3271a, and in addition is given the authority
to make expenditures,from the funds appropriatedto it by the
Legislature,for any purpose which, in,the opinion of the Board,
18 reasonably necessary for the performance of its duties. In
carrying out It8 responsibilities,It is necessary for the Board
to maintain and operate office facilities,and this In turn re-
quires expendituresby the Board for furnishing8for these offices
facllltlea. Rany item8 which the Board may feel are necessary
for the maintaining and operation of their office facilities,
such a8 ash trays, extra chairs, coat racks, and the like, would
face difficulty in passing the test required by Attorney Oen-
eral's Opinion lo. O-4350 (1$?42),as they would also contribute
in little or no degree to the administeringof the engineering
laws.
          However, we are of the opinion that the authorization
to the Texaa State Board of Registrationfor Professional


                                  -2625-
,




    Ron. Robert S. Cslvert, page 3 (~-546)


    Engineers, as well as to other state agenaies and depart@ents,
    to maintain and operate offioe faoilltiee carries with it the
    further authorizationto furnish these office facilitieswhich
    suoh equipment, furnishingsand decor aa it seea fit, within
    the limits of its appropriations. In this~connection,we,
    hereby overrule Attorney General’s Opinion Ro. O-k350 (1942).
              In view of the foregoing, and the provlaions of
    Seatlon 9 of,Article 327la and the present EfeneralAppropriations
    Aot, we are of the opinion that the Texas State Board of Regis-
    tration for ProfeaaionalEngineers may expend, from the funds
    appropriatedto it for the speration and maint,enanceof the
    Board, auoh f’urads a8 it determines are neaeasary for the pur-
    ohaae of piature framea and lettering of Board meabera' pi&urea
    within, if course,   the lirnltof available funds; and provided
    further that snob framed and lettered pictures become a part
    of the deoor and furnishingsof the office facilities of the
    Tsxas State Roard of Registrationfor ProfessionalEngineers.



                The Texas State Board of Reglatratlonfor
          ProfeesionalEngineers may expend, from the funds
          appropriatedto It for the operation and raintenance
          of the Board, such funds as it determines necessary
          for the purchase of picture frames and lettering of
          Board members' pictures, provided that such framed
          and lettered pictures become a part of the decor
          and furnishingaof the office facilitiesof the
          Texas State Board of Registration for Profeealonal
          Engineers.
               Attorney General's Opinion Wo, O-4350 (1942)
          is hereby overruled.
                                Very truly yours,
                                UAPc)OIoERCARR
                                Attorney gene-1


                                BFe
                                  IPat Bailey
                                   Assistant
    PBtmkh




                                 -2626-
                                                .




Hon. Robert S. Calvert, page 4 (c-546)


APPROVEDi'-
OPIsm3lJ~
       COIIMT~RR _
y’;”   **‘-   ~‘&ppe&’   ‘,Qhairauvl

'JohnR&%vee~ .,..I
                .
'Sam Kelley
II.Orady Ckandleti
LSti+mrdShivers
APPROVKDFOR 'PHEATTORNEY QERRRAL
BYr T. B. Wright,




                                       -2627-